Exhibit Exhibit 21.1 SUBSIDIARIES OF BLYTH, INC. Subsidiaries of the Registrant/U.S. Other Names Under Which Subsidiary Does Business State of Incorporation 1. Blyth Home Expressions, Inc. Delaware 2. Blyth Direct Selling Holdings, Inc. Delaware 3. Blyth Catalog and Internet Holdings, Inc. Delaware 4. Blyth VSH Acquisition Corp.* Delaware 5. Boca Java, Inc. Delaware 6. Candle Corporation of America (Delaware) Delaware 7. FVA Ventures, Inc.* ViSalus Sciences California 8. KWA, Inc. Minnesota 9. Midwest - CBK, Inc. Midwest, Colonial Candle, CBK New York 10. Miles Kimball Company Wisconsin 11. PartyLite Gifts, Inc. PartyLite Virginia 12. PartyLite Holding, Inc. Delaware 13. PartyLite Worldwide, Inc. PartyLite Delaware 14. Purple Tree, Inc. Delaware 15. The Sterno Group LLC Delaware 16. ViSalus Holdings, LLC* Delaware Subsidiaries of the Registrant/International Country of Incorporation 17. Blyth Asia Limited Hong Kong 18. Blyth Candles Ltd. Ireland 19. Blyth Holding B.V. Netherlands 20. Blyth HomeScents International UK Limited England 21. Blyth International BV Netherlands 22. Blyth UK LLP England 23. Midwest of Cannon Falls Inc. Canada 24. PartyLite A.p.S. Denmark 25. PartyLite A.S. Norway 26. PartyLite Europe Technology GmbH Germany 27. PartyLite Gifts, Ltd. Canada 28. PartyLite GmbH Germany 29. PartyLite Handelsgesellschaft m.b.H. Austria 30. PartyLite Importaciones S.A. de C.V. Mexico 31. PartyLite Manufacturing Limited England 32. Partylite Oy Finland 33. PartyLite Pty Limited Australia 34. PartyLite, S.A. de C.V. Mexico 35. PartyLite SARL, Ltd. Switzerland 36. PartyLite SARL France 37. PartyLite s.p. z o.o. Poland 38. PartyLite S.R.L. Italy 39. PartyLite s.r.o. Czech Republic 40. PartyLite Trading SA Switzerland 41. PartyLite U.K., Ltd. England 42. Servicios Administrativos PartyLite, S.A. de C.V. Mexico * Blyth VSH Acquistion Corp. holds a 43.6% interest in ViSalus Holdings, LLC. FVA Ventures, Inc. is a wholly-owned subsidiary of ViSalus Holdings, LLC.
